DETAILED ACTION
Pending Claims
Claims 1-30 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Flosbach et al. (US 2003/0045653 A1).
Regarding claims 1-9, 11-19, and 21, Flosbach et al. disclose: (1) a random polyester polyol (Abstract; paragraphs 0008-0011, 0014 & 0022-0023) comprising the reaction product of:
(a) at least one polycarboxylic acid, or an anhydride, halide, alkyl ester or lactone derivative thereof (paragraphs 0017-0020);
(b) at least one lactide, lactic acid, lactic acid derivative, or a combination thereof (paragraph 0021); and
(c) one or more polyalcohols (paragraphs 0015-0016),
(12) a polyester polyol blend (paragraphs 0005-0006) for preparing a polyurethane composition (paragraphs 0005-0007 & 0028-0031), the polyester polyol blend comprising:
(a) the random polyester polyol (paragraphs 0008-0011, 0014 & 0022-0023);
(b) optionally, at least one oxazolidine in an amount of 0% to 60% by weight, or at least one ketamine resin in an amount of 0% to 60% by weight, based on the weight of the polyester polyol blend (optional components not required); and
(c) optionally, one or more additional components having two or more active hydrogen groups (paragraphs 0006 & 0024-0026);
wherein the polyurethane composition is a coating, adhesive, sealant, elastomer, or foam (paragraphs 0032-0040);
(2 & 13) wherein the one or more polyalcohols are selected from one or more of ethylene glycol, diethylene glycol, triethylene glycol, propylene glycol, dipropylene glycol, trimethylene glycol, butylene glycols, neopentyl glycol, 2,2-dimethyl-1,3 propanediol, 1,6-hexanediol, 2-methyl-1,3-propanediol, 1,3-propane glycol, 1,3-butanediol, 1,4-butanediol, 1,5-pentanediol, 1,2-cyclohexandiol, 1,3-cyclohexanediol, 1,3-cyclohexanedimethanol, 1,4-cyclohexanedimethanol, resorcinol, hydroquinone, poly(oxyalkylene) polyols derived by the condensation of ethylene oxide, propylene oxide, or a combination thereof, glycerol, diglycerol, trimethylolpropane, pentaerythritol, dipentaerythritol, ethoxylated trimethylolpropane, propoxylated trimethylolpropane, sucrose, glucose, fructose, sorbitol, mannitol, and combinations thereof (paragraphs 0015-0016);
(3) wherein the at least one polycarboxylic acid is selected from straight or branched aliphatic or aromatic diacids, cycloaliphatic diacids, polycarboxylic acids having a functionality of at least two, and mixtures thereof (paragraphs 0017 & 0019-0020); (4 & 14) wherein the at 
(5 & 15) wherein the reaction product comprises from about 1 % to about 40% by weight of the lactide, based on total weight of the components forming the reaction product (paragraph 0014);
(6 & 16) wherein the reaction product comprises from 29% to 89% by weight of the one or more polyalcohols, based on the total weight of the components forming the reaction product (paragraph 0014);
(7 & 17) wherein the reaction product comprises from 10% to 70% by weight of the polycarboxylic acid, based on the total weight of the components forming the reaction product (paragraph 0014);
(8 & 18) wherein the polyester polyol has a functionality of 2.0 or greater (Abstract; paragraph 0008);
(9 & 19) wherein the weight ratio of polyalcohol to lactide is from 60:1 to 0.7:1 (paragraphs 0014, 0015 & 0021);
(11) wherein the reaction product further comprises a natural oil (paragraphs 0017-0018); and 
(21) wherein the one or more additional components are selected from polyester polyols, polyether polyols, polyetherester polyols, polycarbonate polyols, acrylic polyols, amine polyols, polycaprolactones, silicones, hydroxyl-containing thioethers, aspartic resins, and ketimine resins (paragraphs 0024-0026).
(1) wherein the random polyester polyol has an Acid Value of 10.0 or less; and (1 & 12) wherein the random polyester polyol has an OH value of greater than 400 up to 1100 mg KOH/g.  Rather, they disclose an encompassing acid value range of 0 to 30 and an overlapping OH value range of 250 to 600 mg KOH/g (see Abstract; paragraph 0008).  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Therefore, the skilled artisan would have obviously envisaged the instantly claimed random polyester polyol (having and Acid Value of 10.0 or less; and OH value of greater than 400 up to 1100 mg KOH/g) from the teachings of Flosbach et al. because: (a) Flosbach et al. disclose an encompassing acid value range of 0 to 30; (b) Flosbach et al. disclose an overlapping OH value range of 250 to 600 mg KOH/g; and (c) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.
Regarding claims 10 and 20, the teachings of Flosbach et al. are as set forth above and incorporated herein.  Flosbach et al. fail to explicitly disclose: (10 & 20) wherein the polyester polyol has a viscosity of about 500 cps to less than about 15,000 cps at 25°C.  However, the skilled artisan would have expected the polyester polyol of Flosbach et al. to obviously embrace embodiments satisfying the instantly claimed viscosity because the polyester polyol of Flosbach et al. obviously satisfies all of the material/chemical limitations of the claimed polyester polyol.  Furthermore, Flosbach et al. disclose a relatively low molecular weight (see Abstract; paragraph 0008) which would in turn yield a relatively low viscosity.

Regarding claim 22, the teachings of Flosbach et al. are as set forth above and incorporated herein.  Flosbach et al. fail to explicitly disclose: (22) wherein the random polyester polyol comprises from 30% to 95% by weight of the polyester polyol blend.  Rather, their composition contains 10-80 wt% of the random polyester polyol (see “(a)” in paragraph 0005) and 0-70 wt% of one or more hydroxyl-functional binders (see “(b)” in paragraph 0006).  These two materials represent the polyester polyol blend.  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invent to formulate the blend of Flosbach et al. with the instantly claimed amount of random polyester polyol (30% to 95% by weight of the polyester polyol blend) because: (a) the composition of Flosbach et al. contains 10-80 wt% of the random polyester polyol “(a)”; (b) the composition of Flosbach et al. contains 0-70 wt% of one or more hydroxyl-functional binders “(b)”; (c) these two materials of Flosbach et al. represent the polyester polyol blend; and (d) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.
Regarding claims 29 and 30, the teachings of Flosbach et al. disclose: (29) a cross-linked polyurethane composition (Abstract; paragraph 0038) comprising a reaction product of: (a) at optional components not required).
Flosbach et al. fail to explicitly disclose: (29) wherein the polyurethane composition has a Shore D hardness of at least 60; and (30) wherein the composition has a Konig hardness of greater than 60 oscillations.  However, the skilled artisan would have expected the polyurethane of Flosbach et al. to obviously embrace embodiments satisfying these properties because the polyurethane of Flosbach et al. obviously satisfies all of the material/chemical limitations of the claimed invention.
Therefore, the skilled artisan would have expected the polyurethane of Flosbach et al. to obviously embrace embodiments satisfying the instantly claimed hardness properties because: (a) the polyurethane of Flosbach et al. obviously satisfies all of the material/chemical limitations of the claimed invention.

Claims 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Flosbach et al. (US 2003/0045653 A1) in view of Van Engelen et al. (US 2008/0234410 A1).
Regarding claims 23 and 24, the teachings of Flosbach et al. are as set forth above and incorporated herein.  The composition of Flosbach et al. is drawn to a coating material formed by reacting hydroxyl functional components, including their random polyester polyol, and an isocyanate cross-linking agent (see Abstract; paragraphs 0004-0011, 0029-0031 & 0038).  (23) wherein an oxazolidine is present in the polyester polyol blend in an amount of greater than zero to 60% by weight of the polyester polyol blend; and (24) wherein a ketamine resin is present in the polyester polyol blend in an amount of greater than zero to 60% by weight of the polyester polyol blend.
Van Engelen et al. disclose a similar coating formulation (see Abstract; paragraphs 0007-0010).  They also establish that oxazolidines and ketimines are recognized in the art as suitable additives for this type of formulation (see paragraph 0049).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.  Furthermore, the additive nature of these materials suggest the instantly claimed minor amounts.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Flosbach et al. with the instantly claimed oxazolidine and/or ketamine (and amounts thereof) because: (a) the composition of Flosbach et al. is drawn to a coating material formed by reacting hydroxyl functional components, including their random polyester polyol, and an isocyanate cross-linking agent; (b) Flosbach et al. contemplate the use of additional materials; (c) Van Engelen et al. disclose a similar coating formulation and establish that oxazolidines and ketimines are recognized in the art as suitable additives for this type of formulation; and (d) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  Furthermore: (e) the additive nature of these materials suggest the instantly claimed minor amounts.
Regarding claims 25 and 27, the teachings of Flosbach et al. are as set forth above and incorporated herein.  Flosbach et al. disclose: (25) a 2-part polyurethane coating composition (Abstract; paragraphs 0004-0011 & 0029-0038) comprising an A-side and a B-side (paragraphs 0044 & 0046-0049: see “base” and “crosslinker solution”), wherein the B-side comprises: (1) the random polyester polyol (paragraphs 0005 & 0013-0023); (2) optionally, at least one oxazolidine in an amount of 0% to 60% by weight, or at least one ketamine resin in an amount of 0% to 60%, based on the total weight of the B-side (optional components not required); and wherein the A-side comprises at least one isocyanate, polyisocyanate, or a combination thereof (paragraphs 0007 & 0028-0031); (27) wherein the polyisocyanate is a biuret or isocyanurate of hexamethylene diisocyanate having a nominal functionality of about three and an NCO content of about 23 weight percent (paragraph 0030).  Flosbach et al. fail to explicitly disclose: (25) a proportion of NCO to OH groups of about 0.9:1 to about 1.3:1.
As discussed above, Van Engelen et al. disclose a similar coating formulation (see Abstract; paragraphs 0007-0010).  They also establish that the instantly claimed reactive ratio is recognized in the art as a suitable reactive ratio for this type of coating formulation (see paragraph 0056).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Flosbach et al. with the instantly claimed reactive ratio (a proportion of NCO to OH groups of about 0.9:1 to about 1.3:1) because: (a) the composition of Flosbach et al. is drawn to a coating material formed by reacting hydroxyl functional components, including their random polyester polyol, and an isocyanate cross-linking agent; and (b) Van Engelen et al. disclose a similar coating formulation 
Regarding claim 26, the combined teachings of Flosbach et al. and Van Engelen et al. are as set forth above and incorporated herein.  Flosbach et al. fail to explicitly disclose: (26) wherein the polyurethane coating composition has a VOC content of less than 200 g/liter.  Rather, they contemplate both solvent-based formulations and aqueous-based formulations (see paragraph 0036).  These aqueous-based formulations would have obviously embraced the instantly claimed VOC range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition resulting from the combined teachings of Flosbach et al. and Van Engelen et al. with the instantly claimed VOC content (less than 200 g/liter) because: (a) Flosbach et al. contemplate both solvent-based formulations and aqueous-based formulations; and (b) the aqueous-based formulations of Flosbach et al. would have obviously embraced the instantly claimed VOC range.
Regarding claim 28, the combined teachings of Flosbach et al. and Van Engelen et al. are as set forth above and incorporated herein.  Flosbach et al. fail to explicitly disclose: (28) wherein the random polyester polyol reaction product comprises from 30% to 95% by weight of the B side.  Rather, their composition contains 10-80 wt% of the random polyester polyol (see “(a)” in paragraph 0005) and 0-70 wt% of one or more hydroxyl-functional binders (see “(b)” in paragraph 0006).  These two materials represent the B side.  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
(30% to 95% by weight of the B side) because: (a) the composition of Flosbach et al. contains 10-80 wt% of the random polyester polyol “(a)”; (b) the composition of Flosbach et al. contains 0-70 wt% of one or more hydroxyl-functional binders “(b)”; (c) these two materials of Flosbach et al. represent the B-side; and (d) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisors can be reached at the following: Vasu Jagannathan at (571)272-1119 or James Seidleck at (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
March 22, 2021